Citation Nr: 1420747	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-48 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to for Dependency and Indemnity Compensation (DIC) on the basis of service connection for the cause of the Veteran's death and/or entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from March 1958 to January 1962 and from October 1962 to December 1980.  The Veteran died on January [redacted], 2008.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, she submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.  Likewise, she submitted additional records after the hearing with a waiver of initial RO consideration.  See id. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is arguing entitlement to service connection for cause of the Veteran's death in part due to exposure to herbicides through temporary duty in the Republic of Vietnam.  The current evidence of record does not contain a record of the Veteran's duty assignments, specifically whether they included service in the Republic of Vietnam during the Vietnam Era.  While the Veteran was awarded the Republic of Vietnam Gallantry Cross, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal, the criteria for receipt of these awards do not include a requirement that the service member was physically present in the Republic of Vietnam and therefore these awards in and of themselves cannot establish qualifying service in the Republic of Vietnam.  Therefore, the Board determines that the Veteran's complete personnel file (201 file) should be associated with the claims file to allow for detailed review of his duty stations and assignments during service.

Additionally, the Board notes that service connection for certain types of leukemia, specifically all chronic B-cell leukemia (including, but not limited to, hairy cell leukemia and chronic lymphocytic leukemia), can be presumed if the Veteran is found to have been exposed to a herbicide agent, such as Agent Orange, during his military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Despite the representative's argument at hearing that "leukemia is leukemia," the applicable regulations do distinguish among types of leukemia, based on the National Academy of Science's findings.  This presumption does not extend to other types of leukemia.  See Notice, 79 Fed. Reg. 20312 (April 11, 2014).  The January 2008 death summary shows a diagnosis of leukemia, not otherwise specified.  Earlier records note "Myelodysplastic syndrome with probably progression of CML."  See April 2007 record.  Chronic myeloid leukemia (CML) is not one of the examples of chronic B-cell leukemia given in the regulation.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete personnel file (201 file) from the National Personnel Records Center (NPRC) and any other appropriate sources.  All requests and responses, positive and negative, must be documented in the claims file.

2.  If, and only if, it is determined that the Veteran was exposed to Agent Orange in service, refer the Veteran's claims folder to a VA physician for the purpose of obtaining an opinion as to the nature and etiology of leukemia the Veteran had developed at the time of his death.  Specifically, the examiner is asked to state whether the Veteran's fatal leukemia was a chronic B-cell leukemia.  If not, is it as likely as not (50 percent probability or greater) that it had its clinical onset in service or is otherwise related to active duty.  

All opinions should be accompanied by clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3.  After the development requested above has been completed to the extent possible and after undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

